Exhibit 10.80

PURCHASE AND SALE AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 24th day of October,
2006, by and between Ascendiant PET Partners-I LLC (“Seller”), and Molecular
Imaging Corporation (“Buyer”), in light of the following:

A. Seller is the lessor, and Buyer is the lessee, of three (3) separate coaches
and accompanying molecular imaging scanners/equipment (the “Coaches”), as more
particularly described in three (3) separate equipment lease agreements dated
April 8, 1999 between Buyer and Finova Capital Corporation, identified as
Equipment Lease Number 4125 and related Lease Schedules No. 4125.01, 4125.02 and
4125.03A, as assigned to Seller in the Equipment Lease Modification Agreement
and related agreements dated May 2, 2003 between Buyer and Seller (the
“Leases”). Buyer has actual physical possession of the Coaches.

B. Buyer desires to purchase the Coaches, and Seller is willing to convey the
Coaches to Buyer, all on the terms and conditions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
hereinafter set forth, it is hereby agreed, by and between Seller and Buyer as
follows:

1. Seller hereby grants, bargains, conveys and sells good and marketable title
to the Coaches to Buyer, free and clear of all liens, claims and encumbrances,
for the aggregate purchase price of Eighty Thousand ($80,000) dollars, and Buyer
hereby purchases the Coaches from Seller for said sum and agrees to pay said sum
by a certified or official bank check payable to the order of the Seller or by
wire transfer on or before October 25, 2006.

2. The Leases shall be and are hereby terminated immediately, provided, however,
that termination of the Leases (i) shall not alter or reduce Buyer’s obligation
for the future rent that otherwise would have become due under the Leases, or
(ii) the rights, powers, and remedies Seller has under the Leases for Buyer’s
default under the Leases, except that Seller shall not have any security
interest or lien in, or rights of repossession of, the Coaches. Buyer and Seller
agree that the present value of the remaining payments Buyer is required to make
under the Leases as of September 30, 2006 is $290,978.99 (the “Deficiency”). For
all purposes Buyer’s sole remaining obligation under the Leases shall be its
obligation to pay the Deficiency. The purchase price to be paid by Buyer under
Paragraph 1, above, shall not be applied against the Seller’s Deficiency claim
under the Leases.

3. Seller agrees to forbear from exercising and enforcing its rights, powers and
remedies against Buyer, including without limitation its right to collect the
Deficiency, now existing at law or in equity or by statute, for a period of at
least ninety (90) days after the date of this Agreement, provided that Buyer
pays Seller a forbearance payment in the amount of Fifteen Thousand Dollars
($15,000) by a certified or official bank check payable to the order of the
Seller or by wire transfer on or before October 31, 2006. Seller also agrees
that upon receipt of the forbearance payment in the amount of Fifteen Thousand
Dollars ($15,000) from Buyer, the Deficiency shall be reduced in the amount of
Thirty Thousand Dollars ($30,000). Buyer agrees that any failure on its part to
make the Fifteen Thousand Dollar ($15,000) payment under this



--------------------------------------------------------------------------------

Paragraph 3 shall constitute a default by Buyer under Paragraph 2, and Seller
shall not be required to transfer title of the Coaches if such payment is not
made by Buyer.

4. Seller agrees to indemnify and hold the Buyer harmless from any defect in its
title to the Coaches and from any lien, claim or encumbrance that may exist with
respect to the Coaches. Within ten (10) days after the date of this Agreement,
Seller shall deliver to Buyer all titles and other documentation of ownership,
and a termination statement, in a form acceptable for filing with the UCC filing
office, regarding any security interest it perfected in the Coaches or related
to the leases for the Coaches. Seller also agrees to execute any other
documentation reasonably requested and delivered to Seller by Buyer to
accomplish the transfer of ownership of the Coaches, including, without
limitation, any permits or filings with the Department of Motor Vehicles. Buyer
shall be responsible for all transfer, registration and other taxes, if any, as
well as all government and regulatory fees, permits and registrations required
pursuant to the Agreement and title transfer of the Coaches. Other than with
respect to title, Seller makes no representations or warranties as to the
Coaches and the Coaches are being sold “as is, where is.”

5. Buyer and Seller each represent and warrant to each other that it has the
full corporate power and authority to enter into and perform the Agreement and
that the Agreement is its valid and binding agreement, enforceable against it in
accordance with its terms.

6. Reserved.

7. Seller and Buyer agree to consummate the transactions contemplated by the
Agreement no later than October 25, 2006, at a closing to be conducted by an
exchange of executed counterparts of this Agreement by facsimile transmission.
Any and all notices shall be sent as provided for in the leases for the Coaches.

8. The Agreement shall be construed and interpreted under the laws of the State
of California.

9. The Agreement may only be amended in a writing, signed by the party to be
charged.

[remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

10. The Agreement may be signed in counterparts and delivered by facsimile
transmission.

IN WITNESS WHEREOF, the parties have executed the Agreement the year and date
first above written.

 

ASCENDIANT PET PARTNERS-I, LLC By:  

/s/ Mark Bergendahl

 

Mark Bergendahl

Managing Member

MOLECULAR IMAGING CORPORATION By:  

/s/ Kenneth C. Frederick

 

Kenneth C. Frederick

Chief Executive Officer

 

3